No. 14577

                 I N THE S P
                          U=      COURT O THE STATE O M3NTAN.A
                                         F           F

                                          1979



THE STATE: O IXlNDNA, ACTING BY AND
            F
THROUGH THE D P R C N O HIGHmYS
              EA T E T F
O THE STATE O IalvBNA,
 F            F

                     P l a i n t i f f and Appellant,




                     Defendant and Respondent.



Appeal from:  D i s t r i c t Court of the Fourth Judicial ~ i s t r i c t ,
              Honorable Jack L. Green, J d g e presiding, and
              Honorable E Gardner Brownlee, Judge presiding.
                               .
Counsel of Record:

    For Appellant:

          M. G n ELatchy, Highway Legal Dept., H e l e n a , Montana
              ee
    For Respondent:

          W n e , Karlberg and Haddon, Missoula, P4xkana
          Kcch and Menna, Hamilton, Wntana



                                            Subnitted on briefs:    May 31, 1979
                                                                     -   ~-
                                                                    'J i- '
         . - -                                          Decided :              ?   1B
                                                                                    9
         -I :
          .-     2 4R
                    9
Filed:
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

        T h i s i s an a p p e a l i n a n eminent domain p r o c e e d i n g by

t h e S t a t e of Montana from t h e D i s t r i c t C o u r t ' s g r a n t i n g o f

r e s p o n d e n t ' s p e t i t i o n f o r f i n a l judgment and o r d e r f i x i n g

c o s t s a s prayed f o r by r e s p o n d e n t .

        A p p e l l a n t f i l e d a c o m p l a i n t i n R a v a l l i County on March

23, 1978, s e e k i n g condemnation o f r e s p o n d e n t ' s p r o p e r t y f o r

p u r p o s e s o f c o n s t r u c t i n g a p u b l i c highway.      On A p r i l 3,

r e s p o n d e n t f i l e d a n answer c l a i m i n g $66,000 a s j u s t compen-

s a t i o n f o r t h e t a k i n g o f h e r p r o p e r t y and f o r t h e d e p r e c i a -

t i o n t h a t would a c c r u e t o t h e p r o p e r t y n o t t a k e n .      The

D i s t r i c t C o u r t t h e n nominated and a p p o i n t e d t h r e e l a n d v a l u e

commissioners t o a s c e r t a i n t h e amount of compensation t o be

paid.

        A f t e r a h e a r i n g on May 1 2 , t h e commissioners f i l e d a

r e p o r t w i t h t h e c l e r k o f c o u r t on J u n e 6 a s s e s s i n g r e s p o n -

d e n t ' s j u s t compensation a s $40,000, $9,100 o f which w a s f o r

t h e p r o p e r t y t a k e n and $30,900 of which was f o r t h e p r o p e r t y

n o t taken.       A copy o f t h e r e p o r t and n o t i c e of i t s e n t r y

w e r e m a i l e d t o t h e p a r t i e s by t h e c l e r k on J u n e 6.

        On August 3 , 58 d a y s a f t e r t h e commissioners' assess-

ment was f i l e d , a p p e l l a n t f i l e d a n o t i c e o f a p p e a l con-

t e s t i n g t h e assessment.         Respondent s u b s e q u e n t l y p e t i t i o n e d

t h e D i s t r i c t C o u r t f o r judgment f o r t h e r e a s o n t h a t a p p e l -

l a n t had f a i l e d t o f i l e a n o t i c e of a p p e a l w i t h i n 30 d a y s

a f t e r t h e s e r v i c e of t h e n o t i c e of f i l i n g of t h e commis-

s i o n e r s ' r e p o r t and a copy o f t h a t r e p o r t .       I n response,

a p p e l l a n t f i l e d a motion r e q u e s t i n g a n o r d e r v a c a t i n g t h e

commissioners' r e p o r t of J u n e 6 .              The D i s t r i c t C o u r t , how-

e v e r , d e n i e d a p p e l l a n t ' s motion and g r a n t e d judgment i n
f a v o r o f r e s p o n d e n t on August 18.            I n a s e p a r a t e proceeding

t h e D i s t r i c t C o u r t e n t e r e d a n o r d e r on September 1 8 a l l o w i n g
n e c e s s a r y c o s t s o f t h e l i t i g a t i o n a s prayed f o r by r e s p o n -

dent.        Following t h e s e r u l i n g s , a p p e l l a n t ' s motions t o amend

t h e c o u r t ' s f i n d i n g s , c o n c l u s i o n s and o r d e r o f August 31,

and t h e c o u r t ' s r u l i n g on September 1 8 w i t h r e s p e c t t o c o s t s

w e r e denied.        An a p p e a l was f i l e d w i t h t h i s C o u r t on October

31.

        On a p p e a l w e c o n s i d e r t h e f o l l o w i n g two i s s u e s :

        1.     Did t h e D i s t r i c t C o u r t err i n d e t e r m i n i n g t h a t

a p p e l l a n t f a i l e d t o a p p e a l from t h e l a n d v a l u e comrnissioners'

r e p o r t w i t h i n t h e t i m e p r o v i d e d by l a w , and hence, t h e c o u r t

lacked j u r i s d i c t i o n t o hear the appeal?

        2.     Did t h e D i s t r i c t C o u r t e r r i n f i n d i n g , a s n e c e s s a r y

and r e a s o n a b l e e x p e n s e s , a t t o r n e y f e e s which w e r e based upon

a c o n t i n g e n c y f e e c o n t r a c t and a p p r a i s e r f e e s where t h e

a p p r a i s e r d i d n o t t e s t i f y a t t h e l a n d commissioners' h e a r i n g ?

        With r e s p e c t t o t h e f i r s t i s s u e , t h e s t a t u t o r y p r o c e -

d u r e f o r a p p e a l i n g a commissioners' a s s e s s m e n t i n an e m i n e n t

domain p r o c e e d i n g i s s t a t e d i n s e c t i o n 70-30-304,            W A , and

provides i n pertinent part:

        "Appeal t o D i s t r i c t C o u r t from Assessment of
        ~ o m m i s s i o n e r s . (1) An a p p e a l from any a s s e s s -
        ment made by t h e commissioners must be t a k e n
        and p r o s e c u t e d i n t h e c o u r t where t h e r e p o r t of
        s a i d commissioners i s f i l e d by any p a r t y i n t e r -
        ested.       Such a p p e a l must be t a k e n w i t h i n t h e
        p e r i o d of t h i r t y ( 3 0 ) d a y s a f t e r t h e s e r v i c e
        upon a p p e l l a n t of t h e n o t i c e o f t h e f i l i n g o f
        t h e award      . . ."
        Here, t h e commissioners' r e p o r t was m a i l e d t o t h e

p a r t i e s by t h e c l e r k o f c o u r t on J u n e 6 .         While t h e t h i r t y -

day a p p e a l p e r i o d would have n o r m a l l y e x p i r e d on J u l y 6 ,

a p p e l l a n t c o u l d have c l a i m e d e x t e n s i o n s u n t i l J u l y 1 0 .   In

computing t h e t i m e p e r i o d f o r p u r p o s e s of a p p e a l , t h e
Montana Rules of Civil Procedure provide for a three-day
extension when a party receives service by mail and has the
right to do some act, such as file an appeal, and an exten-
sion when the last day of the period falls on a Sunday.
Rules 6 (e) and 6 (a), M.R.Civ.P.
     Appellant, however, filed a notice of appeal on August
3, 58 days after the commissioners' assessment was filed.
Appellant nevertheless maintains that the notice of appeal
was timely because the time for appeal did not begin to run
when the manner of service departed from the method of
service prescribed by the statute.      When the statute calls
for service as "in the manner of a summons," appellant
contends that service by mail will not suffice and that a
departure from the prescribed method is a jurisdictional
defect which cannot be waived.      Appellant argues for a
strict construction of section 70-30-303, MCA, which pro-
vides :
     "Report of Commissioners. The report of commis-
     sioners shall be made on such forms as are pro-
     vided for their use by authority of the court.
     Such report must be filed .     ..
                                     with the clerk
     of court and the Clerk must forthwith notify the
     parties that such report has been filed, with
     notice, together with a true copy of said report,
     must be served upon all the parties interested,
     in the same manner as a summons      .
                                       . ."
     Respondent, in turn, places emphasis upon appellant's
receiving actual notice of the comrnissioners~report.        We
are referred to the findings of fact of the District Court
where it was found that appellant received a copy of the
commissioners' report and notice of its entry on June 8.
Respondent also argues that this Court has implicitly held
that the manner of service prescribed under the eminent
domain statutes is a procedural defect which may be waived.
State of Montana v. Helehan (1977), 171 Mont. 473, 559 P.2d
817.      I n Helehan s e r v i c e o f t h e commissioners' r e p o r t was

made by m a i l and s u c h s e r v i c e d i d n o t p r e v e n t t h e c o u r t from

assuming j u r i s d i c t i o n o f t h e a p p e a l .

        I n t h i s c a s e , however, w e r e f r a i n from a p p r o v i n g o f

methods of s e r v i c e which d e p a r t from p r e s c r i b e d s t a t u t o r y

procedures.          Nor d o w e a d o p t r e s p o n d e n t ' s i n t e r p r e t a t i o n of

Helehan.        W e simply h o l d t h a t where a p a r t y r e c e i v e s a c t u a l

n o t i c e of t h e commissioners' r e p o r t i n a n e m i n e n t domain

p r o c e e d i n g and f a i l s t o f i l e a n o t i c e o f a p p e a l w i t h i n t h e

t i m e p r o v i d e d by law, t h e c o u r t i s w i t h o u t j u r i s d i c t i o n t o

hear t h e appeal.

        S i n c e t h e D i s t r i c t C o u r t found t h a t a p p e l l a n t r e c e i v e d

a c t u a l n o t i c e and a d m i t t e d s e r v i c e on J u n e 8 and t h a t f i n d -

i n g h a s n o t been shown t o be c l e a r l y e r r o n e o u s , i t s h a l l n o t

be set a s i d e .      Rule 5 2 ( a ) , M.R.Civ.P.;            F a r m e r ' s S t a t e Bank

v . Mobile Homes U n l i m i t e d ( 1 9 7 9 ) ,               Mon t   .        ,   593 P.2d
734, 36 St.Rep.           792, 796.         Accordingly, w e hold t h a t appel-

l a n t ' s n o t i c e of a p p e a l w a s n o t t i m e l y f i l e d and t h a t t h e

D i s t r i c t Court lacked j u r i s d i c t i o n t o hear t h e appeal.

       A p p e l l a n t c h a l l e n g e s t h e a p p r a i s e r ' s f e e upon two

grounds--the         n e c e s s i t y o f t h e expense, and t h e f a c t t h a t t h e
a p p r a i s e r d i d n o t t e s t i f y a t t h e commission h e a r i n g .        Appel-

l a n t contends t h a t n o t c a l l i n g t h e a p p r a i s e r t o t e s t i f y a t

t h e commission h e a r i n g d e p r i v e d i t o f t h e r i g h t of c r o s s -

examination of t h e a p p r a i s e r .
       A t t h e c o s t h e a r i n g r e s p o n d e n t produced proof o f pay-

ment of t h e a p p r a i s e r by a $1,400 c a s h i e r ' s check.                   he

c o u r t s t a t e d t h a t i t c o n s i d e r e d t h e employment of a n ap-

p r a i s e r a n e c e s s a r y a c t i o n by t h e landowner t o p r e p a r e h e r

case, and t h a t t h e s t a t e s h o u l d r e a s o n a b l y e x p e c t t h a t t h e

landowners would l o o k t o e x p e r t s i n o r d e r t o d e t e r m i n e t h e i r

damages by v i r t u e of t h e t a k i n g .
          ÿ he   only testimony before t h e D i s t r i c t Court a s t o t h e

r e a s o n a b l e n e s s o f t h e a p p r a i s e r ' s c h a r g e s was produced by

respondent.           T h a t t e s t i m o n y showed t h a t a c h a r g e o f $175 p e r
day f o r e i g h t d a y s was r e a s o n a b l e and u s u a l f o r t h e s e r v i c e s

of a professional appraiser.                       The e x p e n s e was n e c e s s a r i l y
i n c u r r e d by r e s p o n d e n t and under s e c t i o n 70-30-306,                MCA, w a s

p r o p e r l y awarded h e r e .

          With r e s p e c t t o t h e a t t o r n e y f e e s , t h e e v i d e n c e shows

t h a t t h e f i n a l o f f e r t o r e s p o n d e n t from a p p e l l a n t was $7,800.

Respondent e n t e r e d i n t o a c o n t i n g e n t f e e a r r a n g e m e n t w i t h

h e r l a w y e r s i n May 1977 f i x i n g t h e a t t o r n e y s ' compensation

a t 30 p e r c e n t of any r e c o v e r y i n e x c e s s o f $7,800.                 The

r e t a i n e r c o n t r a c t p r o v i d e d t h a t any amount awarded r e s p o n -

d e n t by t h e c o u r t a s a t t o r n e y f e e s would be a c r e d i t a g a i n s t

the contingent fee.                 Testimony a t t h e c o s t h e a r i n g produced

by r e s p o n d e n t showed t h a t a 30 p e r c e n t c o n t i n g e n t f e e con-

t r a c t i n eminent domain c a s e s , on t h e c a s e s e s t a b l i s h e d

h e r e , was r e a s o n a b l e , and p e r h a p s lower t h a n t h e u s u a l one-

t h i r d c o n t i n g e n t f e e c h a r g e d by some l a w y e r s .       I t was ad-

m i t t e d t h a t c o u n s e l f o r r e s p o n d e n t were e x p e r i e n c e d p r a c t i -

t i o n e r s i n eminent domain cases.                   I t w a s a l s o shown t h a t $50

p e r hour was t h e p r e v a i l i n g r a t e f o r l a w y e r s ' s e r v i c e s i n

t h e a r e a a t t h a t t i m e and t h a t i n t h i s c a s e t h e a t t o r n e y s

had logged a t o t a l o f 80 h o u r s of work, e x c l u d i n g t h e work

f o r t h e c o s t hearing.

          Respondent c l a i m e d s h e was e n t i t l e d t o t h e amount of

f e e s c a l c u l a t e d under t h e c o n t i n g e n t f e e c o n t r a c t b e c a u s e

s h e was o b l i g a t e d t o pay t h e same i n any e v e n t and b e c a u s e
t h e c o n t i n g e n t f e e was n e c e s s a r y and r e a s o n a b l e under t h e

circumstances.             A p p e l l a n t o b j e c t e d , c l a i m i n g t h a t any f e e i n

e x c e s s o f t h e h o u r l y r a t e was c o n t r a t o s e c t i o n 70-30-306,

MCA   .
        S e c t i o n 70-30-306,         MCA, became e f f e c t i v e J u l y 1, 1977.

The c o n t i n g e n t f e e was a g r e e d upon i n May 1977, b e f o r e t h e

e f f e c t i v e d a t e of t h e s t a t u t e .     The D i s t r i c t C o u r t d e c i d e d

t h a t s i n c e t h e s t a t u t e , which l i m i t s a t t o r n e y f e e s t o be

r e c o v e r e d by condemnees t o customary h o u r l y r a t e s f o r a t t o r -

n e y s i n t h e c o u n t y i n v o l v e d , became e f f e c t i v e a f t e r t h e

c o n t i n g e n t f e e c o n t r a c t was a g r e e d t o , i t would award t h e

c o n t i n g e n t f e e under t h e s t a t u t e which p r e c e d e d s e c t i o n 70-

30-306,      MCA.      A c c o r d i n g l y , t h e D i s t r i c t C o u r t awarded $9,600

i n attorney fees.

        Because t h e r e t a i n e r c o n t r a c t was a g r e e d t o b e f o r e

s e c t i o n 70-30-306       came i n t o e f f e c t , t h i s c a s e i s c o n t r o l l e d

by S t a t e v. Olsen ( 1 9 7 5 ) , 166 Mont. 139, 531 P.2d 1330.                                 In

Olsen t h i s C o u r t approved a c o n t i n g e n t f e e c o n t r a c t of 25

p e r c e n t where proof o f t h e r e a s o n a b l e n e s s of t h e p e r c e n t a g e

was made a t t h e h e a r i n g , a s n e c e s s a r y t o make t h e landowner

whole under A r t i c l e 11, S e c t i o n 29, 1972 Montana C o n s t i t u -

tion.      Here a p p e l l a n t o f f e r e d no e v i d e n c e a s t o e i t h e r a

r e a s o n a b l e h o u r l y r a t e o r t h e r e a s o n a b l e n e s s of 30 p e r c e n t

c o n t i n g e n t f e e c o n t r a c t . The D i s t r i c t C o u r t a c t e d a c c o r d i n g

t o t h e e v i d e n c e b e f o r e i t and t h e p r e v a i l i n g law.           Therefore,

i t s d e t e r m i n a t i o n of a t t o r n e y f e e s i n t h i s c a s e w i l l n o t be

disturbed.

        Affirmed.




W e concur:
                                                        I


   /j Justices
   /